DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 31, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for controlling the issuance of a token to a client based on the specified region associated with the authorization servers. Each independent claim identifies the uniquely distinct features of “two or more authorization servers present in different regions, wherein the authorization servers each include a information about the user who authorizes the access is located, wherein the client includes a second specifying unit configured to specify the authorization servers present in the regions based on region information about the regions, wherein the authorization servers each include a first transmission unit configured to transmit, upon receiving the authorization request an authentication request for authenticating [he user to the first about the user who authorizes the access being located in the first authorization server, wherein the first authorization server includes a second transmission unit configured to authenticate the user upon transmission of the authentication request by the first transmission unit, and to transmit, to the client, an authorization response as a response to the authorization request together with information indicating, as a transmission destination, the first authorization server in which the user information about the authenticated user is located, wherein the client includes a third transmission unit accessing the resource server to the first authorization server that is specified by the second specifying unit based on the authorization response transmitted by the second transmission unit, and wherein the first authorization server includes an issuance unit the third transmission unit” The closest prior arts, Tamura et al (US 20190156008) and Murakami et al (US 20130007846), fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437